Case 18-56412-jrs         Doc 42     Filed 02/05/21 Entered 02/05/21 10:21:09                  Desc Main
                                     Document     Page 1 of 36


                          IN THE UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

IN RE:                                                :    CHAPTER 13
                                                      :
MARVIN D'ANGELO TAYLOR,                               :    CASE NO. 18-56412-JRS
TERIA LEONNE TAYLOR,                                  :
                                                      :
         Debtors.                                     :
                                                      :
                                                      :
FREEDOM MORTGAGE CORPORATION,                         :    CONTESTED MATTER
                                                      :
         Movant.                                      :
                                                      :
vs.                                                   :
MARVIN D'ANGELO TAYLOR,
                                                      :
TERIA LEONNE TAYLOR,
NANCY J. WHALEY, Trustee                              :
                                                      :
         Respondents.                                 :
                                                      :
                                                      :

              NOTICE OF MOTION FOR RELIEF FROM AUTOMATIC STAY


         Movant has filed documents with the court to obtain relief from the automatic stay.

         YOUR RIGHTS MAY BE AFFECTED. You should read these documents carefully and
         discuss them with your attorney, if you have one in this bankruptcy case. If you do not have
         an attorney, you may wish to consult one.

         If you do not want the court to grant relief from the automatic stay or if you want the court to
         consider your views on the motion, then you or your attorney shall attend the hearing scheduled
         to be held on
          March 2, 2021
         ___________________       9:00 a.m.
                              at ___________    at the United States Bankruptcy Court, 75 Ted
         Turner Drive S.W., Courtroom 1404, Atlanta, Georgia 30303.

         *** Given the current public health crisis, hearings may be telephonic only. Please check
         the “Important Information Regarding Court Operations During COVID-19 Outbreak” tab at
         the top of the GANB Website prior to the hearing for instructions on whether to appear in
         person or by phone ***


         If you or your attorney does not take these steps, the court may decide that you do not oppose the
         relief sought in the motion and may enter an order granting relief.
Case 18-56412-jrs     Doc 42     Filed 02/05/21 Entered 02/05/21 10:21:09               Desc Main
                                 Document     Page 2 of 36


     You may also file a written response to the pleading with the Clerk at the address stated below,
     but you are not required to do so. If you file a written response, you must attach a certificate
     stating when, how and on whom (including addresses) you served the response. Send your
     response so that it is received by the Clerk at least two business days before the hearing.

     If a hearing on the motion for relief from the automatic stay cannot be held within thirty (30)
     days, Movant waives the requirement for holding a preliminary hearing within thirty days of
     filing the motion and agrees to a hearing on the earliest possible date. Movant consents to the
     automatic stay remaining in effect until the Court orders otherwise.

     The address of the Clerk's Office is: Clerk, 75 Ted Turner Drive S.W., Suite 1340, Atlanta,
     Georgia 30303. You must also send a copy of your response to the undersigned at the address
     stated below.


     Dated this:    2/5/2021



                                               /s/ Michael J. McCormick
                                               Michael J. McCormick, GA BAR NO. 485749
                                               Attorney for Movant
                                               McCalla Raymer Leibert Pierce, LLC
                                               1544 Old Alabama Road
                                               Roswell, Georgia 30076
                                               678-281-3918
                                               Michael.McCormick@mccalla.com
Case 18-56412-jrs        Doc 42     Filed 02/05/21 Entered 02/05/21 10:21:09         Desc Main
                                    Document     Page 3 of 36


                         IN THE UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

IN RE:                                              :    CHAPTER 13
                                                    :
MARVIN D'ANGELO TAYLOR,                             :    CASE NO. 18-56412-JRS
TERIA LEONNE TAYLOR,                                :
                                                    :
         Debtors.                                   :
                                                    :
                                                    :
FREEDOM MORTGAGE CORPORATION,                       :    CONTESTED MATTER
                                                    :
         Movant.                                    :
                                                    :
vs.                                                 :
MARVIN D'ANGELO TAYLOR,
                                                    :
TERIA LEONNE TAYLOR,
NANCY J. WHALEY, Trustee                            :
                                                    :
         Respondents.                               :
                                                    :
                                                    :


                    MOTION FOR RELIEF FROM THE AUTOMATIC STAY

         COMES NOW Movant and shows this Court the following:

                                                  1.

         This is a Motion under Section 362(d) of the Bankruptcy Code for relief from the

automatic stay for all purposes allowed by law and the contract between the parties, including,

but not limited to, the right to foreclose on certain real property.

                                                  2.

         Movant is the servicer of a loan secured by certain real property in which Debtors claim

an interest. Said real property is security for a promissory note, and is commonly known as 1066

Mason Lee Ave, Loganville, Georgia 30052 (the “Property”).
Case 18-56412-jrs       Doc 42    Filed 02/05/21 Entered 02/05/21 10:21:09            Desc Main
                                  Document     Page 4 of 36



                                                3.

       Debtors have defaulted in making payments which have come due since this case was

filed. As of January 7, 2021, Debtors are delinquent for nine (9) payments of $1,514.20 each

(May 2020 – January 2021); less a suspense balance of $762.35, pursuant to the terms of the

Loan Modification Agreement. In addition, Movant has also incurred post-petition Bankruptcy

fees of $900.00, as disclosed on the Notice of Post-petition Mortgage Fees, Expenses, and

Charges filed September 19, 2018.

                                                4.

       As of January 7, 2021, the unpaid principal balance is $186,712.60, and interest is due

thereon in accordance with the Loan Modification Agreement. The estimated total payoff is

$208,589.75.

                                                5.

       Because of Debtors' default and clear inability to make all required payments, Movant is

not adequately protected and shows that there is cause for relief from the automatic stay.

                                                6.

       Because the Security Deed so provides, Movant is entitled to its attorney's fees.

                                                7.

       Movant requests it be permitted to contact the Debtors via telephone or written

correspondence regarding potential loss mitigation options pursuant to applicable non-

bankruptcy law, including loan modifications, deeds in lieu of foreclosure, short sales and/or any

other potential loan workouts or loss mitigation agreements.

       IMPORTANT NOTICE: Freedom Mortgage Corporation (“Freedom”) is firmly

committed to helping its borrowers who are experiencing a hardship. Depending on the
Case 18-56412-jrs        Doc 42    Filed 02/05/21 Entered 02/05/21 10:21:09             Desc Main
                                   Document     Page 5 of 36



circumstances of your case, Freedom may be amenable to consensual resolution of this matter,

with Court approval. Potential options for resolution may include, among other things, temporary

forbearance of payments, payment restructuring and/or adjustment of your payment amount. If

you (or, if applicable, any co-debtors) have experienced a hardship, please contact us (or have

your counsel contact us, if you are represented) promptly to discuss possible options

       WHEREFORE, Movant prays (1) for an Order modifying the automatic stay, authorizing

Movant, its successors and assigns, to proceed with the exercise of its private power of sale and

to foreclose under its Security Deed and appropriate state statutes; (2) for an award of reasonable

attorney’s fees; (3) that Movant, at its option, be permitted to contact the Debtors via telephone

or written correspondence regarding potential loss mitigation options pursuant to applicable non-

bankruptcy law, including loan modifications, deeds in lieu of foreclosure, short sales and/or any

other potential loan workouts or loss mitigation agreements; (4) for waiver of Bankruptcy Rule

4001 (a)(3); and (5) for such other and further relief as is just and equitable.


                                               /s/ Michael J. McCormickMichael J. McCormick
                                               /~ss~/, /~sbs~/ BAR NO. /~sbn~/
                                               Attorney for Movant
                                               McCalla Raymer Leibert Pierce, LLC
                                               1544 Old Alabama Road
                                               Roswell, Georgia 30076
                                               /~sp~/
                                               /~sfx~/
                                               /~se~/
Case 18-56412-jrs      Doc 42    Filed 02/05/21 Entered 02/05/21 10:21:09           Desc Main
                                 Document     Page 6 of 36



                                              BANKRUPTCY CASE NO. 18-56412-JRS

                                              CHAPTER 13

                                 CERTIFICATE OF SERVICE

      I, Michael J. McCormick, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road,
Roswell, Georgia 30076-2102, certify:

        That on the date below, I served a copy of the within NOTICE OF ASSIGNMENT OF
HEARING, together with the MOTION FOR RELIEF FROM THE AUTOMATIC STAY filed in
this bankruptcy matter on the following parties at the addresses shown, by regular United States
Mail, postage prepaid, unless another manner of service is expressly indicated:

Marvin D'Angelo Taylor
4232 Indian Manor Drive
Stone Mountain, GA 30083

Teria Leonne Taylor
1066 Mason Lee Avenue
Loganville, GA 30052

Howard P. Slomka                              (served via ECF notification)
Slipakoff & Slomka, PC
Suite 391
6400 Powers Ferry Road NW
Atlanta, GA 30339

Nancy J. Whaley, Trustee                      (served via ECF notification)
Nancy J. Whaley, Standing Ch. 13 Trustee
303 Peachtree Center Avenue
Suite 120, Suntrust Garden Plaza
Atlanta, GA 30303

I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.

Executed on:     2/5/2021           By:         /s/ Michael J. McCormick
                     (date)                Michael J. McCormick Georgia BAR NO. 485749
                                           Attorney for Movant
Case 18-56412-jrs   Doc 42   Filed 02/05/21 Entered 02/05/21 10:21:09   Desc Main
                             Document     Page 7 of 36
Case 18-56412-jrs   Doc 42   Filed 02/05/21 Entered 02/05/21 10:21:09   Desc Main
                             Document     Page 8 of 36
Case 18-56412-jrs   Doc 42   Filed 02/05/21 Entered 02/05/21 10:21:09   Desc Main
                             Document     Page 9 of 36
Case 18-56412-jrs   Doc 42    Filed 02/05/21 Entered 02/05/21 10:21:09   Desc Main
                             Document      Page 10 of 36
Case 18-56412-jrs   Doc 42    Filed 02/05/21 Entered 02/05/21 10:21:09   Desc Main
                             Document      Page 11 of 36
Case 18-56412-jrs   Doc 42    Filed 02/05/21 Entered 02/05/21 10:21:09   Desc Main
                             Document      Page 12 of 36
Case 18-56412-jrs   Doc 42    Filed 02/05/21 Entered 02/05/21 10:21:09   Desc Main
                             Document      Page 13 of 36
Case 18-56412-jrs   Doc 42    Filed 02/05/21 Entered 02/05/21 10:21:09   Desc Main
                             Document      Page 14 of 36
Case 18-56412-jrs   Doc 42    Filed 02/05/21 Entered 02/05/21 10:21:09   Desc Main
                             Document      Page 15 of 36
Case 18-56412-jrs   Doc 42    Filed 02/05/21 Entered 02/05/21 10:21:09   Desc Main
                             Document      Page 16 of 36
Case 18-56412-jrs   Doc 42    Filed 02/05/21 Entered 02/05/21 10:21:09   Desc Main
                             Document      Page 17 of 36
Case 18-56412-jrs   Doc 42    Filed 02/05/21 Entered 02/05/21 10:21:09   Desc Main
                             Document      Page 18 of 36
Case 18-56412-jrs   Doc 42    Filed 02/05/21 Entered 02/05/21 10:21:09   Desc Main
                             Document      Page 19 of 36
Case 18-56412-jrs   Doc 42    Filed 02/05/21 Entered 02/05/21 10:21:09   Desc Main
                             Document      Page 20 of 36
Case 18-56412-jrs   Doc 42    Filed 02/05/21 Entered 02/05/21 10:21:09   Desc Main
                             Document      Page 21 of 36
Case 18-56412-jrs   Doc 42    Filed 02/05/21 Entered 02/05/21 10:21:09   Desc Main
                             Document      Page 22 of 36
Case 18-56412-jrs   Doc 42    Filed 02/05/21 Entered 02/05/21 10:21:09   Desc Main
                             Document      Page 23 of 36
Case 18-56412-jrs   Doc 42    Filed 02/05/21 Entered 02/05/21 10:21:09   Desc Main
                             Document      Page 24 of 36
Case 18-56412-jrs   Doc 42    Filed 02/05/21 Entered 02/05/21 10:21:09   Desc Main
                             Document      Page 25 of 36
Case 18-56412-jrs   Doc 42    Filed 02/05/21 Entered 02/05/21 10:21:09   Desc Main
                             Document      Page 26 of 36
Case 18-56412-jrs   Doc 42    Filed 02/05/21 Entered 02/05/21 10:21:09   Desc Main
                             Document      Page 27 of 36
Case 18-56412-jrs   Doc 42    Filed 02/05/21 Entered 02/05/21 10:21:09   Desc Main
                             Document      Page 28 of 36
Case 18-56412-jrs   Doc 42    Filed 02/05/21 Entered 02/05/21 10:21:09   Desc Main
                             Document      Page 29 of 36
Case 18-56412-jrs   Doc 42    Filed 02/05/21 Entered 02/05/21 10:21:09   Desc Main
                             Document      Page 30 of 36
Case 18-56412-jrs   Doc 42    Filed 02/05/21 Entered 02/05/21 10:21:09   Desc Main
                             Document      Page 31 of 36
Case 18-56412-jrs   Doc 42    Filed 02/05/21 Entered 02/05/21 10:21:09   Desc Main
                             Document      Page 32 of 36
Case 18-56412-jrs   Doc 42    Filed 02/05/21 Entered 02/05/21 10:21:09   Desc Main
                             Document      Page 33 of 36
Case 18-56412-jrs   Doc 42    Filed 02/05/21 Entered 02/05/21 10:21:09   Desc Main
                             Document      Page 34 of 36
Case 18-56412-jrs   Doc 42    Filed 02/05/21 Entered 02/05/21 10:21:09   Desc Main
                             Document      Page 35 of 36
Case 18-56412-jrs   Doc 42    Filed 02/05/21 Entered 02/05/21 10:21:09   Desc Main
                             Document      Page 36 of 36
